Exhibit 10.4(d)


CENTURYTEL, INC.
BONUS LIFE INSURANCE PLAN
FOR
EXECUTIVE OFFICERS






I.
PURPOSE OF THE PLAN



Effective January 1, 2006, this Bonus Life Insurance Plan is established for the
purpose of providing personal life insurance for each Executive Officer of
CenturyTel, Inc. in excess of the Employer-provided group term life insurance
with respect to which premiums are not subject to income tax.  The Plan is
designed as a bonus plan for benefits to be provided during each Executive
Officer's employment and as an unfunded deferred compensation plan for a select
group of management or highly compensated employees for benefits to be provided
after each Executive Officer's retirement on or after such Officer’s Normal
Retirement Date or Disability.  The benefits provided hereunder replace the
benefits previously provided under the split dollar life insurance agreements
that were voluntarily relinquished by each Executive Officer and such Executive
Officer’s Assignee, if any.  Life Insurance Premium Bonuses will be paid by the
Employer with respect to 2 new Insurance Policies purchased or to be purchased
by the Executive Officer.  If the Executive Officer previously assigned such
Executive Officer’s rights under such Executive Officer’s split dollar agreement
to an Assignee, the Life Insurance Premium Bonuses will be paid by the Employer
with respect to the 2 new Insurance Policies purchased or to be purchased by the
Assignee, unless the Executive Officer designates such Executive Officer or
another Assignee as the owner of either or both of the Policies hereunder.  The
Assignee will have all of the rights and obligations with respect to the
Insurance Policies that the Executive Officer would have had if the Executive
Officer owned the Insurance Policy or Policies.  Likewise, if an Executive
Officer subsequently assigns either or both of such Insurance Policies, the
Executive Officer’s Assignee shall have all of the rights and obligations with
respect to the Insurance Policy or Policies that the Executive Officer would
have if such Officer owned the Insurance Policies.  However, premium payments by
the Employer shall constitute additional compensation income to each Executive
Officer.


If an Executive Officer was not covered by a split dollar insurance agreement,
such Executive Officer or such Officer’s Assignee or both can become a
participant in the Plan by agreeing to participate, provided the Insurer’s
underwriting standards then in effect permit it to issue the Insurance Policies
providing death benefits with respect to such Executive Officer.


II.
DEFINITIONS



Annual Salary means the then current annualized base salary plus targeted bonus
of an Executive Officer.


Assignee means the person or entity to whom or to which the Executive Officer
assigned such Executive Officer’s interest in such Executive Officer’s split
dollar agreement and insurance policies before the effective date of this Plan,
or to whom or to which an Executive Officer assigns either or both of such
Executive Officer’s Insurance Policies after the effective date of this Plan,
including making the Assignee the initial owner of the Policy or Policies.  A
copy of this Plan and the Summary Plan Description shall be delivered to the
Assignee.


Compensation Committee means the Compensation Committee of the Board of
Directors of CenturyTel, Inc.


Disability or Disabled means that, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
Executive Officer is (i) unable to engage in any substantial gainful activity or
(ii) receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Executive
Officer’s Employer.  An Executive Officer will be deemed disabled if determined
to be disabled in accordance with the Employer’s disability program, provided
that the definition of disability under such disability insurance program
complies with the definition in the preceding sentence.  Also, an Executive
Officer will be deemed disabled if determined to be totally disabled by the
Social Security Administration.


Employer means CenturyTel, Inc. and its affiliates.


Employer Provided Benefits means the Life Insurance Premium Bonuses and the Tax
Gross-Up Bonuses.


Employer Provided Policy means an Insurance Policy or Policies insuring the life
of the Executive Officer which provide for a death benefit equal to 2 times the
Executive Officer’s Annual Salary minus the Employer-provided group life
insurance benefit, rounded up to the nearest $1,000.


Executive Officer means each officer of CenturyTel, Inc. designated as an
Executive Officer by CenturyTel, Inc.’s By-Laws.


Executive Officer Provided Policy means an Insurance Policy or Policies insuring
the life of the Executive Officer which provide for a death benefit (i) equal to
2 times the Executive Officer’s Annual Salary or (ii) at the election of the
Executive Officer, 1 times Annual Salary, upon such Executive Officer’s
retirement on or after such Officer’s Normal Retirement Date.


Insurance Policy or Policies means, with respect to each Executive Officer, the
Employer Provided Policy and the Executive Officer Provided Policy selected by
the Plan Administrator for use in connection with the Plan either or both of
which can be owned by either the Executive Officer or such Executive Officer’s
Assignee.


Insurer means, with respect to any Insurance Policy, the insurance company
issuing the Insurance Policy.


Life Insurance Premium Bonuses means premiums payable to the Insurer for the
benefit of an Executive Officer (i) with respect to both Insurance Policies
until the Executive Officer’s retirement on or after such Officer’s Normal
Retirement Date and (ii) with respect to the Employer Provided Policy only upon
an Executive Officer’s retirement on or after such Officer’s Normal Retirement
Date.  Prior to the commencement of premium payments for the benefit of an
Executive Officer with respect to each Insurance Policy, the Plan Administrator
shall select and agree to the period of time over which it intends to pay
premiums, the dates the premiums are payable and the amounts of such premiums,
consistent with the terms of the Insurance Policies, such that the payments
satisfy the specified time (or pursuant to a fixed schedule) requirement of
Internal Revenue Code Section 409A(a)(2)(A)(iv) and proposed Treasury
Regulations Section 1.409A-3(g) with respect to any deferral of
compensation.  If the Executive Officer becomes Disabled before the Executive
Officer’s eligibility for Employer-provided long term disability benefits
ceases, such Officer shall be deemed to have continued active employment at such
Officer’s then current Annual Salary until such Officer ceases to be eligible
for continued long term disability benefits, and such Officer will be deemed to
have retired after such Officer’s Normal Retirement Date at the same Annual
Salary upon the cessation of such Officer’s eligibility for continued long term
disability benefits.  Notwithstanding the above, if the Insurer refuses to
underwrite an increase in death benefits to account for increases in an
Executive Officer’s Annual Salary, the Life Insurance Premium Bonuses shall also
not increase and the amount of death benefit under the Insurance Policies and
the Plan shall be frozen at the then existing amounts.


Normal Retirement Date means, unless otherwise approved by the Plan
Administrator, the date on which an Executive Officer goes from active to
retirement status if such Executive Officer has at least reached such Officer’s
55th birthday and has at least 10 years of continuous, full time service.


Plan means this CenturyTel, Inc. Bonus Life Insurance Plan for Executive
Officers.


Plan Administrator means the Compensation Committee, 100 CenturyTel Drive,
Monroe, LA  71203.


Tax Gross-Up Bonuses means, with respect to each Executive Officer, a bonus each
appropriate payroll period to an Executive Officer to take into account the
Executive Officer's federal and state income and employment tax on such
Officer’s Life Insurance Premium Bonuses and on the Tax Gross-Up Bonuses
themselves, which bonuses shall be equal to a percentage of such Officer’s Life
Insurance Premium Bonuses.  Such percentage shall be selected by the Plan
Administrator and may be increased or decreased in the Plan Administrator's
reasonable discretion, provided that the percentage selected must be designed to
approximately pay the Executive Officer’s federal and state income and
employment tax liability on such Officer’s Life Insurance Premium Bonuses and on
the Tax Gross-Up Bonuses.
 
III.
BENEFITS



3.1           Employer Provided Benefits  Subject to the other terms and
conditions of the Plan, the Employer shall pay each year the Employer Provided
Benefits that are contemplated under the Plan.  The Employer shall not be
required to pay any life insurance premium or otherwise support any benefits
that are not expressly required under the Plan.


3.2           Executive Officer Provided Benefit  Upon the Executive Officer’s
retirement on or after such Executive Officer’s Normal Retirement Date, such
Executive Officer or Assignee shall be entitled, if the Executive Officer
Provided Policy then permits, at the Executive Officer's sole cost and at no
additional cost to the Employer, to maintain and pay all premiums with respect
to the Executive Officer Provided Policy.  Upon such Officer’s retirement, the
Employer shall bear none of the cost for such Executive Officer Provided Policy,
and all premiums shall be paid to the Insurer directly by the Executive Officer
or Assignee.  The Employer shall have no responsibility therefor.  If the
Executive Officer or Assignee wishes, in addition to the Employer Provided
Benefits, such Executive Officer or Assignee can pay premiums directly to the
Insurer prior to such Executive Officer’s retirement.  Such premiums shall not
be eligible for Tax Gross-Up Bonuses.


IV.
CONDITION FOR BENEFITS



As a condition to the receipt of benefits under this Plan, each Executive
Officer and any Assignee of an Executive Officer agree to comply with all of
such Executive Officer’s and Assignee’s obligations under the Plan and agree
that such Executive Officer or Assignee must allocate premiums to investment
vehicles under the Insurance Policies in the percentages selected by the Plan
Administrator from time to time, and that such Executive Officer or Assignee
must transfer funds among investment vehicles at such times as the Plan
Administrator may direct.  Furthermore, each Executive Officer and Assignee
agrees that such Executive Officer or Assignee shall not (a) surrender the
Insurance Policies for their cash values, (b) obtain a loan or cash withdrawal
from the policies, (c) collaterally assign the Insurance Policies to secure an
indebtedness, (d) change the ownership of the Insurance Policies by endorsement
assignment, modification or otherwise, (e) request settlement of the Insurance
Policies’ proceeds on the maturity date, if any, under any method of settlement
other than one which is in reference to the life of the Executive Officer, or
(f) increase the death benefits payable under the Insurance Policies to exceed
the death benefits provided for herein, unless, in any such case, the Executive
Officer or Assignee first receives the written permission of the Plan
Administrator.  The Plan Administrator will grant permission to the Executive
Officer to borrow from the Insurance Policies, if permitted by its terms, for
purposes of alleviating Hardship, as that term is defined in the Employer's
401(k) plan.  If the Executive Officer or Assignee does not comply with any of
such prohibitions, the Employer’s obligations hereunder shall terminate.  As a
condition to its obligations to each Executive Officer and Assignee under the
Plan, the Employer is entitled to request and receive documentation
substantiating the Executive Officer’s or Assignee’s compliance with the
conditions of this Article IV, and to receive information regarding the amount
of premiums due under the Executive Officer's Insurance Policies and summarizing
the benefits payable thereunder.  The Executive Officer and any Assignee shall
sign any authorization which may be required by the Insurer.  All conditions
applicable to and obligations of the Executive Officer or Assignee hereunder
shall cease with respect to the Executive Officer Provided Policy upon such
Executive Officer’s Retirement on or after such Officer’s Normal Retirement
Date, and such Executive Officer or Assignee, as owner, can exercise all rights
with respect to such Policy.


V.
TERMINATION OF BENEFITS



The Employer's obligations to an Executive Officer and Assignee under this Plan
shall terminate upon the earlier of (a) an event requiring termination under
Article IV, (b) the Executive Officer's termination of employment for reasons
other than Disability prior to the Executive Officer's Normal Retirement Date,
or (c) the Executive Officer's death.  In the event of termination, the
Executive Officer or Assignee, as owner of the Insurance Policies, can exercise
all rights with respect thereto.


VI.
AMENDMENT, TERMINATION AND WAIVER



Subject to the provisions of any Change of Control agreement or provision, in
its sole discretion, the Employer, acting through the Compensation Committee,
shall have the right to amend and terminate the Plan.  After amendment, the
Employer's future obligations and the Executive Officer's future rights shall be
those stated in the amended Plan.  If the Employer amends or terminates the Plan
so as to discontinue the Employer Provided Benefits relating to any Insurance
Policy, the affected Executive Officer or Assignee shall have no further rights
under the Plan with respect to such Policy, but as owner of the Insurance
Policy, can exercise all rights with respect thereto.
 
VII.
OTHER PROVISIONS



7.1           Unfunded Plan An Executive Officer has only an unsecured right to
receive Employer Provided Benefits hereunder as a general creditor of the
Employer.


7.2           Nonassignability  An Executive Officer or such Officer’s Assignee
shall have no right to assign, pledge (including as collateral for a loan or
security for the performance of an obligation), encumber or transfer such
Officer’s rights under this Plan.  Any attempt to do so shall be void.  Nothing
in this Section shall prohibit an Executive Officer from assigning such
Officer’s ownership in the Insurance Policies themselves, in which case the
Executive Officer’s Life Insurance Premium Bonuses shall be with respect to the
Insurance Policies owned by the Assignee.


7.3           No Employer Insurance Policy Rights The Employer shall have no
rights in the Insurance Policies or in the death benefit thereunder, except as
otherwise provided in Article IV.


7.4           No Employment Agreement   No provision of this Plan shall create
an employment agreement between any Executive Officer and the Employer nor shall
it constitute an amendment to any existing employment agreement.  All Executive
Officers shall remain subject to discharge to the same extent as if the Plan had
not been adopted.


7.5           Indemnification  The Employer shall indemnify and hold harmless,
to the maximum extent permitted by its By-Laws, each fiduciary of the Plan (as
defined in Section 3(21) of ERISA) who is an employee or who is an officer or
director of the Employer from any claim, damage, loss or expense, including
litigation expenses and attorneys' fees, resulting from such person's service as
a fiduciary of the Plan, provided the claim, damage, loss or expense does not
result from the fiduciary's gross negligence or intentional misconduct.


7.6           Demand For Benefits   In the event that an Executive Officer or
such Officer’s successors ("Claimant") claims that the Employer Provided
Benefits were or are not being paid hereunder, the Claimant can file a claim for
benefits with the Plan Administrator.  The Plan Administrator shall accept or
reject the claim within 30 days of its receipt.  If the claim is denied, the
Plan Administrator shall describe in reasonable detail the reason for the denial
in a written notice calculated to be understood by the Claimant, referring to
the Plan provisions that form the basis of the denial.  If any additional
information or material is necessary to perfect the claim, the Plan
Administrator will identify these items and explain why such additional material
is necessary.  If the Plan Administrator neither accepts or rejects the claim
within 30 days, the claim shall be deemed denied.  Upon the denial of a claim,
the Claimant may file a written appeal of the denied claim to the Plan
Administrator within 60 days of the denial.  The Claimant shall have the
opportunity to be represented by counsel and to be heard at a hearing.  The
Claimant shall have the opportunity to review pertinent documents and the
opportunity to submit issues and argue against the denial in writing.  The
decision upon the appeal must be made before the later of (i) 60 days after
receipt of the request for review, or (ii) 30 days after the hearing.  The Plan
Administrator must set a date for such a hearing within 30 days after receipt of
the appeal.  If the appeal is denied, the denial shall be in writing.  If an
initial claim is denied, and the Claimant is ultimately successful upon appeal,
all subsequent reasonable attorney's fees and costs of Claimant, including the
filing of the appeal with the Plan Administrator and any subsequent litigation
shall be paid by the Employer unless the failure of the Employer to pay the
Employer Provided Benefits is caused by reasons beyond its control, including
insolvency, bankruptcy or any judicial, regulatory or contractual impediments.
 
Notwithstanding the above, any claim for a death benefit under an Insurance
Policy shall be filed with the Insurer on the form or forms prescribed for such
purposes by the Insurer.  The Insurer shall have sole authority for determining
whether a death claim shall or shall not be paid, in whole or in part, in
accordance with the provisions of the Insurance Policy.


7.7           Insurer's Liability  The Insurer is not a party to this Plan.  The
Insurer's obligations are set forth in the Insurance Policies.  The Insurer
shall not be bound to inquire into or take notice of any of the provisions of
this Plan.


7.8           Choice of Law  This Plan shall be governed by the laws of
Louisiana.


7.9           Plan Administrator's Duties  The Plan Administrator shall be
responsible for the management and administration of the Plan including the
making of timely payments of Employer Provided Benefits.  The Plan Administrator
shall have full power and authority to interpret and administer the Plan and,
subject to the provisions herein set forth, to prescribe, amend and rescind
rules and regulations and make all other determinations necessary or desirable
for the administration of the Plan.  The decision of the Plan Administrator
relating to any question concerning or involving the interpretation or
administration of the Plan shall be final and conclusive, and nothing in the
Plan shall be deemed to give any employee any right to participate in the Plan,
except to such extent, if any, as the Plan Administrator may have determined or
approved pursuant to the provisions of the Plan.  The Plan Administrator may (i)
delegate all or a portion of the responsibilities of controlling and managing
the operation and administration of the Plan to one or more persons and (ii)
appoint agents, counsel or other representatives to render advise with regard to
any of its responsibilities under the Plan, the costs of which shall be paid by
the Employer.


7.10         Agreement to be Bound  Unless an Executive Officer or Assignee or
both return the initial Employer Provided Benefit within 30 days of receipt by
such Officer, such Officer’s Assignee, or the Insurer, such Executive Officer
and any Assignee will be deemed to have perpetually and irrevocably agreed to be
fully bound by all covenants, limitations, conditions, terms and other
provisions of the Plan.  The Employer reserves the right to (i) request each
Executive Officer and any Assignee to duly execute and deliver from time to time
instruments that acknowledge that such Officer and any Assignee are fully bound
by the Plan and (ii) withhold Employer Provided Benefits hereunder if such
Officer and any Assignee do not sign such instrument.


7.11         Gender  All pronouns used herein shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons may require.
 
IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Plan on this 1st day of
January, 2006.
 
 
 

 
CENTURYTEL, INC.
     
By:    /s/ R. Stewart Ewing, Jr.
 
Print Name:   R. Stewart Ewing, Jr.
 
Title:   EVP & CFO